Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to remarks filed 07/15/2021.
Claims 1-5 and 7-12 are currently amended.
Claims 13-20 are newly added.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 
With respect to applicants arguments under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees. 
Under Step 2A Prong One, the claims are directed to the abstract idea of settling transactions which is a fundamental economic practice relating to a certain method of organizing human activity. The steps of causing a touch panel to display buttons, determining selection of a payment method using one of the buttons, and causing the touch panel to display a notification are geared towards the abstract idea of settling transactions which is a business activity relating to a certain method of organizing human activity. 
Under Step 2A Prong Two, the claims do not represent a practical application. The claims do not provide specific technological improvements to electronic settlement technologies, rather they are merely solving a problem with existing technology because the claims merely recite applying the abstract idea in a computer environment without significantly more. Unlike Example 23 of the Subject Matter Eligibility Examples, the claims do not relate to addressing a problem with overlapping windows within a graphical user interface; rather, the claims are geared towards the abstract idea of settling transactions and are not necessarily rooted in computer technology to overcome a problem specifically arising in graphical user interfaces. Settling transactions through performing a payment did not arise from the advent of computing technology.  Under Step 2B, the claims do not amount to significantly more than the abstract idea. The claims do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed 
With respect to applicants arguments under 35 USC 103, the arguments have been fully considered, however, the examiner respectfully disagrees. Gotanda ¶¶ [118, 124, 125 & 145] read on: generate a first notification of a necessary charging amount set by subtracting the balance from the payment amount. For this reason, the 103 rejection of the claims is sustained in view of the combination of Kanemoto and Gotanda.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Independent claim 1 recites: 
determine a selection of the payment method using one of the payment method buttons;
receive an input of money from a payment method; and
acquire a payment amount for the at least one commodity; 
acquire a balance of electronic money associated with the customer;
when the balance is equal to or greater than the payment amount, settle the transaction by updating the balance by subtracting the payment amount from the balance;
when the balance is less than the payment amount,
generate a first notification of a necessary charging amount set by subtracting the balance from the payment amount, and 
responsive to receiving an input of money equal to or greater than the necessary charging amount, settle the transaction by updating the balance by adding the input amount of money and subtracting the payment amount.
Thus, under the broadest reasonable interpretation, the claims recite settling transactions. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “settlement device”, “money input device” and a “processor” are recited at a high level of generality i.e., as a generic processors performing generic computer functions of processing data. These additional elements describe how to generally “apply” the judicial exception in a computer environment and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer components i.e. computing processor.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, receiving and updating data are well-understood, routine and conventional computer functions. The claim is ineligible.
The dependent claims 2-6, 8-12 & 14-20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that are well-understood, routine and conventional in the realm of banking account settlement systems. For instance, with respect to claims 2-5, 8-11, & 14-19 the claims further define the abstract idea but apply nothing significantly more than the abstract idea of settling transactions. Claims 6, 12 & 20 further narrows the abstract idea by specifying the type of payment method used for the transaction settlement. For the above reasons, the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Kanemoto et al. (US 2010/0049977 A1, herein Kanemoto) in view of Tsuyoshi Gotanda et al. (US 2018/0218349 A1, herein Gotanda).

As per claim 1. A settlement device for settling a transaction for a customer purchasing at least one commodity, the settlement device comprising: 
acquire a payment amount for the at least one commodity (Kanemoto ¶¶ [26-27]); 
acquire a balance of electronic money associated with the customer (Kanemoto ¶¶ [34-35]); 
when the balance is equal to or greater than the payment amount, settle the transaction by updating the balance by subtracting the payment amount from the balance (Kanemoto ¶¶ [36-38 & 164]); 
responsive to the money input device receiving a first input of money equal to or greater than the necessary charging amount after causing the touch panel to display the first notification, settle the transaction by updating the balance by adding a first amount of the first input of money and subtracting the payment amount (Kanemoto ¶¶ [36-38 & 164]).
It can be argued that Kanemoto does not explicitly teach, however, Gotanda further teaches:
a money input device configured to receive an input of money from a payment method, the money input device comprising a touch panel (Gotanda ¶¶ [41, 42 & 46]); and 
a processor configured to: 
cause the touch panel to display a plurality of payment method buttons (Gotanda ¶¶ [115 & 117]);
determine a selection of the payment method using one of the payment method buttons (Gotanda ¶¶ [115 & 117]);
when the balance is less than the payment amount, 
generate a first notification of a necessary charging amount set by subtracting the balance from the payment amount (Gotanda ¶¶ [118, 124, 125 & 145]),
cause the touch panel to display the first notification (Gotanda ¶¶ [121, 122, 124, 129 & 145]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronic apparatus, information processing method, and program of Kanemoto to the checkout system of Gotanda in order to charge amount desired and display a shortage amount (Gotanda abstract and ¶¶ [131 & 145]).
As per claims 7 & 15, the claims recite analogous limitations to claim 1 above and are therefore rejected under the same premise.

As per claim 2, Kanemoto and Gotanda teach the settlement device according to claim 1, Kanemoto further teaches: further comprising: 
a designation device configured to designate a charging amount, wherein the money input device receives a second input of money under a first condition that the designation device designates the charging amount equal to or greater than the necessary charging amount (Kanemoto ¶¶ [93, 145-146, 178 & 180]).
As per claims 8 & 16, the claims recite analogous limitations to claim 2 above and are therefore rejected under the same premise.

 claim 3, Kanemoto and Gotanda teach the settlement device according to claim 2, Kanemoto further teaches: 
wherein the designation device is configured to designate, as the charging amount, an amount of money allocated to a selected one of a plurality of amount buttons displayed on the touch panel, […] (Kanemoto ¶¶ [173-174 & 164]), and 
and the first notification of the necessary charging amount is displayed on the touch panel (Kanemoto ¶¶ [175-177]).
It can be argued that Kanemoto does not explicitly teach, however, Gotanda further teaches:
 [wherein different amounts of money are allocated to the plurality of amount buttons] (Gotanda ¶¶ [91 & 130-132])
The motivation to combine the references is the same as seen above in claim 1.
As per claims 9 & 17, the claims recite analogous limitations to claim 3 above and are therefore rejected under the same premise.

As per claim 4, Kanemoto and Gotanda teach the settlement device according to claim 3, Kanemoto further teaches:
the designation device permits the instruction from the operation button under a second condition that the designated charging amount is equal to or greater than the necessary charging amount (Kanemoto ¶¶ [100-102 & 107]),
It can be argued that Kanemoto does not explicitly teach, however, Gotanda further teaches:
wherein an operation button is displayed on the touch panel and is configured to give an instruction to accept the charging amount (Gotanda ¶ [116]), and 
the money input device receives the second input of money in response to the instruction from the operation button (Gotanda ¶¶ [148 & 165-166]).
The motivation to combine the references is the same as seen above in claim 1.
As per claims 10 & 18, the claims recite analogous limitations to claim 4 above and are therefore rejected under the same premise.

As per claim 5, Kanemoto and Gotanda teach the settlement device according to claim 1, Kanemoto further teaches: wherein the processor is further configured to: 
when the payment amount exceeds a balance upper limit of the electronic money, 
generate a second notification of a necessary charging amount set as a difference between the balance upper limit and the payment amount (Kanemoto ¶¶ [93-94, 102, 174-176 & 179]), and 
responsive to the money input device receiving a second input of money equal to or greater than the necessary charging amount, settle the transaction by adding a second amount of the second input of money to the balance upper limit and subtracting the payment amount (Kanemoto ¶¶ [36-38 & 164]).
As per claims 11 & 19, the claims recite analogous limitations to claim 5 above and are therefore rejected under the same premise.

As per claim 6, Kanemoto and Gotanda teach the settlement device according to claim 1, Kanemoto further teaches: wherein the payment method is one of cash, credit card, or in-store credit (Kanemoto ¶¶ [128 & 210]).
As per claims 12 & 20, the claims recite analogous limitations to claim 6 above and are therefore rejected under the same premise.

As per claim 13, Kanemoto and Gotanda teach the method according to claim 7, Gotanda further teaches: wherein the second payment method is the same as the first payment method (Gotanda ¶ [124]).

As per claim 14, Kanemoto and Gotanda teach the method according to claim 7, Gotanda further teaches: wherein the second payment method is different from the first payment method (Gotanda ¶¶ [143-147 & 165]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/14/2021